Citation Nr: 1429778	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1963 to September 1966, including approximately thirteen months in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the reopening of the appellant's claim for service connection for hypertension.  In a decision issued in September 2012, the Board reopened the claim and remanded the case for additional development.  The Board remanded the case again in April 2013; the case has now been returned to the Board for appellate review.

In September 2013, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from an internist was rendered in November 2013, and an addendum to that opinion was rendered in February 2014.  VA duly gave notice to the Veteran and his representative; no further response by the Veteran was submitted.

The Veteran was scheduled to attend a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C. in July 2012.  However, he failed to report for his hearing and he has not provided good cause as to why a new hearing should be scheduled.  Nor has the appellant requested that the Board hearing be rescheduled.  Therefore the Board finds that there is no outstanding hearing request.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The appellant served in Vietnam.

2.  The appellant's blood pressure reading was 136/70 during his November 1963 service entrance examination.  

3.  The appellant's blood pressure reading was 132/84 during his September 1966 service separation examination.

4.  Labile hypertension was noted on the appellant's September 1966 service separation examination; however, no abnormal blood pressure readings are documented in the service medical treatment records.

5.  The appellant was treated for high blood pressure in the early 1980s and he was taken off antihypertensives in March 1984, with his blood pressure remaining fairly well controlled on diet alone as of August 1986; in May 1990, he was noted to be noncompliant with his medication for hypertension.

6.  Since March 2007, the appellant's hypertension has been well-controlled; his hypertension has not been manifested by a diastolic pressure predominantly 110 or more, or by a systolic pressure predominantly 200 or more.

7.  There is no competent medical evidence of any nexus between the appellant's current hypertension and his active service or a service-connected disability.

8.  The competent and probative medical evidence preponderates against a finding that the appellant has hypertension that is due to any incident or event in military service, to include as proximately due to exposure to herbicides or as proximately due to, or the result of, or aggravated by, any service-connected disability, or that hypertension was manifested to a degree of ten percent or more within one year after service separation.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor was it proximately due to exposure to herbicides or secondary to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The appellant was provided notice in correspondence dated in March 2007, November 2008, and April 2013.  His claim was subsequently readjudicated, most recently in a May 2013 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same March 2008, November 2008, and April 2013 letters, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  VA sought Social Security Administration (SSA) records; in April 2013, SSA stated that they had no additional documents for the appellant.  VA therefore has exhausted all efforts to obtain additional SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In October 2012, the RO obtained a medical opinion on the question of the etiology and onset date of the appellant's current hypertension; this opinion was supplemented by an April 2013 addendum.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained VA treatment records.  The RO sought additional SSA records, but was informed by SSA that none existed.  The RO also obtained an etiologic opinion from a physician as directed by the September 2012 Board remand and an addendum to that opinion as directed by the April 2013 remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2013 VHA medical opinion with an addendum dated in February 2014, was rendered by a medical professional, and the associated report with addendum reflects review of the appellant's prior medical records.  The opinion included descriptions of the history and symptoms for the claimed hypertension and demonstrated objective evaluations.  The medical reviewer was able to assess the nature, onset date, and etiology of the appellant's claimed hypertension.  The Board finds that the opinion report (with addendum) is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the reviewing physician failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the December 2008 Statement of the Case (SOC) and the September 2010, March 2012, February 2013, and May 2013 SSOCs explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his hypertension claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to service connection for hypertension because he is service-connected for coronary artery disease and this condition has caused him to develop hypertension or made it worse.  The appellant maintains that his exposure to tactical herbicides in Vietnam, his service-connected cornonary artery disease and his claimed hypertension are all interconnected.  

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment set a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is to be judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation could be made.  This had not been VA's practice, which strongly suggests that the change amounted to a substantive change in the regulation.  The appellant's claim for service connection was submitted in March 2007, and the amendment is applicable to the current claim.  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical treatment records reveals that his blood pressure reading was 136/70 during his November 1963 service entrance examination.  An undated dental record contains a notation from the appellant to the effect that he had had high blood pressure.  (The Board notes that the appellant's unit was noted to be the 553rd Engineer Company and that he was assigned to that unit between June 1965 and September 1966.)  The appellant's blood pressure reading was 132/84 during his September 1966 service separation examination.  Labile hypertension was noted on the report of the appellant's September 1966 service separation examination; however, no abnormal blood pressure readings are documented in the service medical treatment records.

In February 1977, the appellant submitted a claim for service connection for hearing loss.  He did not mention hypertension.  The earliest post-service medical records contained in the evidence of record are dated in 1981.  The appellant was hospitalized in a VA facility between February 11, 1981 and March 27, 1981.  His physical examination on admission was noted to be unremarkable and he received no medications during his hospital stay, although he was in receipt of routine medical and dental care.  He was discharged with no medications.  

In March 1981, the appellant submitted a claim for service connection for high blood pressure.  He said that he had had high blood pressure in February or March of 1964, and in September of 1964.  As previously noted, the appellant's service medical treatment records do not contain any elevated blood pressure readings, only a notation of labile hypertension in September 1966.  The Board notes that labile (borderline) hypertension is defined as a condition in which the blood pressure readings are sometimes within the normotensive range and sometimes within the hypertension range.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 889 (30th ed. 2003).

The appellant underwent a VA medical examination in March 1981; his blood pressure reading was recorded as 130/80.  The examiner rendered a clinical assessment of hypertension by history.  Medical records dated between 1984 and 1986 contain a March 1985 initial education therapy evaluation which includes a notation of a diagnosis of hypertension.  An August 1986 VA treatment note indicates that the appellant had been off antihypertensives since March 1984.  His blood pressure was described as remaining fairly well controlled on diet alone.  In May 1990, the appellant was noted to be noncompliant with his medication for hypertension and his hypertension was described as uncontrolled.  A January 1995 VA hospital discharge summary includes a diagnosis of essential hypertension.  The Board notes that essential (idiopathic) hypertension is defined as hypertension occurring without discoverable organic cause.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 889 (30th ed. 2003).  A July 1999 VA treatment note indicates that the appellant required evaluation for worsening sleep apnea.  An August 2000 VA treatment note indicates that the appellant had a 40 pack-year history of tobacco use and a November 2000 VA hospital admission note contains a notation that the appellant had had hypertension for 20 years.  The appellant was afforded a VA Agent Orange examination in June 2004; the clinical conclusion was that the appellant had no Agent Orange-related illnesses.

The appellant has continued to be treated for essential hypertension over the ensuing years; the treatment consists of medication.  Review of his blood pressure readings since August 2000 reveals only one instance where his systolic reading was over 200 and only one instance where his diastolic reading was over 110; this occurred in March 2011, when he was treated in a VA emergency room and his blood pressure of 213/122 was improved after he was given medication.

The appellant was afforded a VA medical examination in October 2012; the examiner reviewed the claims file.  The appellant reported that he had been told of high blood pressure at the time of his service separation.  The physician noted the September 1966 notation of labile hypertension and stated that labile hypertension implies that the blood pressure is not consistently high in that blood pressure can be high during acute sickness or stress.  He also noted that high blood pressure is associated with drug use and that the appellant admitted to the use of heroin while he was in Vietnam.  The examiner also noted that the appellant's hypertension was not significant until approximately 1990.  The examiner opined that it was less likely than not that the appellant's hypertension was due to herbicide exposure.

The November 2013 VHA opinion report states that the appellant is diagnosed with essential hypertension and that he was diagnosed with coronary artery disease in 2000.  The reviewer noted that the appellant had a long history of tobacco abuse (40 years), that he had a long history of polysubstance abuse and that he had obstructive sleep apnea (which is an identifiable cause of hypertension).  In the February 2014 addendum, the reviewer noted that there is no known or accepted pathophysiological mechanism that supports the theory that coronary artery disease directly or indirectly results in systemic hypertension.  The reviewer concluded that it was therefore less likely than not that the appellant's hypertension was aggravated by his hypertension.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's hypertension and his active service.  The evidence of record does not demonstrate that the appellant was ever diagnosed with chronic hypertension while he was in service, only labile hypertension.  Further, with respect to presumptive service connection, the evidence does not show that hypertension was manifested to a compensable degree within a year of the appellant's discharge from service in September 1966.  The clinical evidence in the record indicates that the diagnosis of hypertension dates to approximately1980.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis for the appellant's active duty.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee, 34 F.3d at 1043-1044.  In this case, the record reflects the appellant served in the United States Army in the Republic of Vietnam.  Therefore, the record establishes an in-service event such that the appellant is presumed to have been exposed to herbicides.  In fact, he has been granted service-connection for coronary artery disease on such a presumptive basis.

If a veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The regulations stipulate the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The proposed rule clarifies that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010).  However, the term ischemic heart disease specifically does not include hypertension.  The final rule was issued in August 2010, and was effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Thus, service connection under this theory is not warranted.

The evidence of record also does not show that it is at least as likely as not that the appellant's currently diagnosed hypertension is causally related in any way to his service-connected coronary artery disease or any other service-connected disability such as posttraumatic stress disorder.  There is a competent and probative medical opinion of record which specifically states that there is no etiologic connection between the appellant's hypertension and his service-connected coronary artery disease, including by way of aggravation.  The appellant's hypertension was clinically recognized prior to his diagnoses of coronary artery disease and posttraumatic stress disorder, and logically, therefore, those later-occurring disabilities cannot be a cause of the earlier-occurring hypertension.  There is no medical opinion of record that disputes this conclusion.

Turning to the question of aggravation, the appellant's primary assertion is that his hypertension is caused by, or made worse by, service-connected disability.  Review of the appellant's VA medical records, i.e., those involving treatment for the service-connected coronary artery disease and psychiatric disorder, reveals no causal linkage expressed in the medical evidence of record.  The same is true for the private medical treatment records in the claims file.  In addition, the November 2013 VHA medical opinion with February 2014 addendum states that the appellant's hypertension was not caused by, or aggravated by, the service-connected coronary artery disability.  Furthermore, the evidence of record does not show that the appellant's blood pressure has ever been manifested by diastolic pressure at predominantly 110 or more or by systolic pressure at predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

VA and private medical records dated between August 2000 and December 2012 contain dozens of blood pressure readings.  Review of those blood pressure readings since August 2000 reveals only one instance where the appellant's systolic reading was over 200 and only one instance where his diastolic reading was over 110; this occurred in March 2011, when he was treated in a VA emergency room and his blood pressure of 213/122 was improved after he was given medication.  For example, VA records show that, in August 2000, his blood pressure reading was 154/108; in June 2004, his blood pressure reading was 134/82; and in November 2009, his blood pressure reading was 113/74.  Private records show that his blood pressure was 153/87 in December 2009, and 155/90 in December 2010.  VA records also show that the appellant's blood pressure was recorded as 141/74 in April 2011; 175/113 in April 2012; and 146/86 in December 2012.  Therefore, the Board finds that the preponderance of the competent evidence is against a finding that the appellant's hypertension had ever approximated the requirements for a 20 percent disability evaluation.  

Rather, if the Veteran's hypertension had been service-connected at the time of diagnosis in 1980, a 10 percent evaluation based on a history of diastolic pressure predominantly 100 or more with continuous medication required for control would have been assigned at that time and currently.  Thus, there is no clinical evidence of record to indicate that his hypertension has increased in severity at any point up to the present time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for hypertension.  The Board has considered the appellant's statements and those of his representative asserting a nexus between his currently-diagnosed hypertension and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has hypertension that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he was diagnosed with hypertension after service and now, he does not have the expertise to state that there is an etiologic relationship between any service-connected disability, including coronary artery disease and posttraumatic stress disorder, and any current cardiac disorder; a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant and his representative as to the etiology of his claimed hypertension, because they are not qualified to offer such opinions. 

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's hypertension by the service-connected coronary artery disease, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his appellant has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  The same holds true for the posttraumatic stress disorder disability.  Hence, the lay assertions in this regard have no probative value.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed hypertension is not related to his active service.  While it is apparent that the appellant does suffer from hypertension, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed hypertension was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connection disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for hypertension.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension.  Because the preponderance of the evidence is against the hypertension service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, including as due to herbicide exposure and as secondary to service-connected disability, is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


